Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-7 and 13 (Group I includes Claims 1 and 4-14 after the amendment.), in the reply filed on 7/19/2022 is acknowledged.  
Claims 9-12 and 14 have been amended to be drawn to the composition of Group I.
The traversal is on the ground(s) that there is no serious burden and the cited prior art does not teach amended Claim 1.  This is not found persuasive because it firstly noted this application is a 371 application and not a regular US application and thus 3731 rules apply.  Furthermore, Vergnault (‘256) teaches an edible organogel composition comprising ethyl cellulose (See p. 58, Table 8, ethylcellulose 50cP and p. 11, para. 3.), wherein the ethyl cellulose has an average ethoxyl content of from about 45.0% to about 47.0% by weight of the ethyl cellulose (See p. 11, para. 3.  See as evidence, Ethocel, pp. 5-7 where the average ethoxyl content for medium polymers is 45.0% to about 47.0% by weight.) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a flavor component” in claim 1, line 4 is vague and indefinite as it is unclear how to determine whether a component is a flavor component and not a flavor component or are all components flavor components as it appears everything is able to affect/impart flavor.
Claim 7 recites the limitation "edible wax" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the edible wax”.
Claim 7 recites the limitation "an ethyl cellulose" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the ethyl cellulose".
The phrase “wherein the organogel composition comprises the flavor component in an amount of from about 75% to about 80% by weight of the organogel composition” is vague and indefinite as it is unclear what is the difference between a flavor component a component that is not a flavor component and how to precisely quantify what is the flavor component within a greater composition as opposed to materials, like water, that may or may not be deemed as a flavor component.
The phrase “wherein the organogel composition comprises the ethyl cellulose in an amount of from about 4.7% to about 23.8% by weight” in Claim 11 is vague and indefinite as it is unclear whether the “by weight” is referring to “by weight of the ethyl cellulose” as discussed at Claim 1 or by weight of the composition.  Applicant is advised to expressly state what is meant in the claim.
The phrase “by weight” in Claim 13, line 3 is vague and indefinite as it is unclear what it is referring to.  This language is inconsistent with Claim 1.  Applicant is advised to consider stating “by weight of the ethyl cellulose”.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: those elements that are directly related to the flavor evaporation rate. 
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vergnault et al. (WO 2016/066256) with evidence by ETHOCEL, Ethylcellulose Polymers Technical Handbook, 2005.
Regarding Claim 1, Vergnault (‘256) teaches an edible organogel composition comprising ethyl cellulose (See p. 58, Table 8, ethylcellulose 50cP and p. 11, para. 3.), wherein the ethyl cellulose has an average ethoxyl content of from about 45.0% to about 47.0% by weight of the ethyl cellulose (See p. 11, para. 3.  See as evidence, Ethocel, pp. 5-7 where the average ethoxyl content for medium polymers is 45.0% to about 47.0% by weight.); a flavor component (See p. 58, Table 8, orange grapefruit, mint.); and an edible wax (See p. 58, Table 8, gelucire 43/01.).
Regarding Claim 4, Vergnault (‘256) teaches wherein the edible wax is candelilla wax, carnauba wax, paraffin, beeswax (See p. 9, para. 4+.).
Regarding Claim 5, Vergnault (‘256) teaches wherein the organogel composition comprises the edible wax in an amount of from about 4.5% to about 25% by weight (See p. 58, Table 8, gelucire 43/01, 14.01% w/w.).
Regarding Claim 7, Vergnault (‘256) inherently teaches wherein the organogel composition has a flavor evaporation rate that is either (i) less than 50% of the evaporation rate of a comparative composition not containing an edible wax; or (ii) less than 50% of the evaporation rate of a comparative composition not containing an ethyl cellulose since the composition is the same as claimed (See p. 58, Table 8, p. 11, para. 3 where the organogel composition is the same as claimed, thus same properties.).
Regarding Claim 9, Vergnault (‘256) teaches wherein the flavor component comprises a flavor and a carrier (See p. 11, paras. 2-3 and Claim 18 where the flavor can be grapefruit or mint and the wax and other ingredients can act as a carrier.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergnault et al. (WO 2016/066256) with evidence by ETHOCEL, Ethylcellulose Polymers Technical Handbook, 2005.
Regarding Claim 6, Vergnault (‘256) teaches the composition discussed above, however, fails to expressly disclose wherein the organogel composition comprises the ethyl cellulose and the edible wax in a weight ratio of greater than 1:1.
Vergnault (‘256) teaches an organogel/ ethyl cellulose being 0.2-15% w/w and wax being 2-70 % w/w (See p. 41.).  It thus would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select and effective amount with the disclosed ranges which clearly provides for a weight ratio of greater than 1:1.
Regarding Claim 10, Vergnault (‘256) teaches the composition discussed above, however, fails to expressly disclose wherein the organogel composition comprises the flavor component in an amount of from about 75% to about 80% by weight of the organogel composition.
The examiner interprets what can be a flavor component as nearly everything if not everything can impart flavor, thus, it would have been foreseeable and obvious to subjectively select what one would like to identify as a flavor component that is inclusive within the claimed range.
Regarding Claim 11, Vergnault (‘256) teaches the composition discussed above, however, fails to expressly disclose wherein the organogel composition comprises the ethyl cellulose in an amount of from about 4.7% to about 23.8% by weight.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Vergnault’s (‘256) composition would have the claimed amount of ethyl cellulose as the composition is the same.
Regarding Claim 12, Vergnault (‘256) teaches the composition discussed above, however, fails to expressly disclose wherein the organogel composition has a flavor evaporation rate of less than about 10 mg/hour.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Vergnault’s (‘256) composition would have the claimed evaporation rate as the composition is the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 20, 2022